Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 1 of 38 PageID #: 98




                               EXHIBIT C
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 2 of 38 PageID #: 99
                                                    Rev.com, Inc.
                                 222 Kearny St. Suite 800, San Francisco, CA, 94108
                                T: 888-369-0701 | support@rev.com | www.rev.com              Member # 252626




                               Certification of Translation Accuracy


        Translation of “Spencer Sheehan - Final 2018 Crop Report” from “ITALIAN” to “ENGLISH”



 We, Rev.com, Inc., a professional translation company, hereby certify that the above-mentioned
 document(s) has (have) been translated by experienced and qualified professional translators and that,
 in our best judgment, the translated text truly reflects the content, meaning, and style of the original
 text and constitutes in every respect a correct and true translation of the original document.

 This is to certify the correctness of the translation only. We do not guarantee that the original is a
 genuine document, or that the statements contained in the original document are true. Further,
 Rev.com, Inc. assumes no liability for the way in which the translation is used by the customer or any
 third party, including end users of the translation.

 A copy of the translation is attached to this certification.




                                   David Abrameto, VP of Operations

                                   Rev.com, Inc.

                                   Dated: May 29, 2019




                                                                                          Page 1 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 3 of 38 PageID #: 100




   Rec. 210NA_19                                                           Naples February 14, 2019


                                                                           Dear      Consortium of Protection of the San
                                                                           Marzano DOP tomato of Agro Sarnese-Nocerino

                                                                           Via Lanzara, 27

                                                                           84087 Sarno (SA)

                                                                           e-mail:

                                                                           onsorziopomodorosanmarzanodop@gmail.com


                                                                           to the kind attention of: President Fabio Grimaldi



   Subject: S. Marzano DOP tomato of Agro Sarnese Nocerino, 2018 campaign data update




   As requested below we have supplied the data on the product that was introduced to the protected sector for the 2018 campaign




  NO. OF REGISTERED OPERATORS 2018 CAMPAIGN
  Agricultural Producers                                                                     164
  Intermediaries                                                                              23
  Transformers                                                                                30
  Labelers                                                                                    5


  TOTAL REGISTERED IN USED AGRICULTURAL SURFACE                                          149,6
  AREA has
  PRODUCTION POTENTIAL FOR THE 2018 CAMPAIGN                                         11.970.152
  QUANTITIES ASSIGNED FOR MANUFACTURES in Kg                                         9.859.953
  QUANTITIES WORKED FRESH                                                            9.803.315
  NET Kg OF OBTAINED PRODUCT                                                         6.479.648



         With best regards


                                                                              For the technical
                                                                                  Secretariat
                                                                               Alfonso Piccolo

                                                                                                                  Page 2 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 4 of 38 PageID #: 101




                                                                    Page 3 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 5 of 38 PageID #: 102




   QUANTITIES HARVESTED BY AGRICULTURAL PRODUCERS
  CODE      BUSINESS NAME                                    Kg HARVESTED
  CP011     TERRECUSO MICHELINA
                                                             39.169
  CP044     CELENTANO ANTONIO
                                                             52.983
  CP046     CRESCENZO GIUSEPPINA
                                                             7.075
  CP058     LA GUARDIA ANTONIO
                                                             37.306
  CP059     LA GUARDIA GIOVANNI
                                                             59.949
  CP065     RUGGIERO GIOACCHINO
                                                             22.597
  CP067     RUGGIERO PASQUALE
                                                             9.563
  CP081     INGENITO ANTONIO
                                                             34.070
  CP106     ESPOSITO MICHELE
                                                             9.300
  CP116     CRESCENZO CIRO
                                                             25.880
  CP124     DELLA PORTA PANTALEONE
                                                             20.101
  CP125     FASOLINO VIRGINIA
                                                             42.470
  CP134     PASTORE LUIGI
                                                             16.954
  CP141     AUFIERO VINCENZO
                                                             18.480
  CP156     DE FILIPPO FILOMENA
                                                             87.485
  CP161     ESPOSITO ERSILIA
                                                             15.924
  CP163     FRIGENTI CARLO
                                                             23.460
  CP164     FRIGENTI PASQUALE
                                                             31.358
  CP196     LENZA ANTONIO
                                                             53.681
  CP201     PAPPACENA ROSA
                                                             36.740
  CP216     PIRO MONDA SANTINO
                                                             12.578
  CP219     SODANO BRUNO
                                                             20.421
  CP224     MESSINA VINCENZO 65
                                                             20.452
  CP229     ROMANO SILVIO
                                                             26.128
  CP231     MONTESARCHIO GIOVANNI
                                                             49.134
  CP232     CASTALDO FILIPPO
                                                             58.868
  CP248     CALIENDO PIETRO
                                                             28.700
  CP289     ESPOSITO CARMELINA
                                                             10.468
  CP290     FERRANTE ANNA
                                                             59.668
  CP322     SCARPA RITA
                                                             37.514
  CP352     RAINONE ANGELO
                                                             64.932
  CP367     CORRADO ANTONIO
                                                             16.440
  CP371     ROMANO TOMMASO
                                                             49.415
  CP380     MARTORELLI SABATO
                                                             8.087
  CP381     MANCUSO LUISA
                                                             8.561
  CP385     GUERRA CRESCENZO MARIA
                                                             26.384
  CP401     MONTUORI LORENZO
                                                             5.551


                                                                      Page 4 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 6 of 38 PageID #: 103




  CP402     NAPOLETANO GIUSEPPE
                                                                    129.040
  CP409     CAPUTO VINCENZO
                                                                    17.300
  CP415     SOC. AGR. F.lli PAPA S.S.A [AGRICULTURAL COOPERATIVE]
                                                                    164.972




                                                                              Page 5 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 7 of 38 PageID #: 104




  CP416     GUIDA RACHELE
                                                                                   143.776
  CP451     NATURA VIVA SNC DI RAFFAELE E ANDREA CALZOLAIO [General Partnership]
                                                                                   198.803
  CP453     SICILIANO ORSOLA
                                                                                   79.976
  CP457     ATTANASIO ANTONIO
                                                                                   134.004
  CP466     PETRONI ANTONIO
                                                                                   98.263
  CP471     QUATRANO FELICETTA
                                                                                   57.979
  CP474     ESPOSITO ANTONIO 55
                                                                                   25.846
  CP476     LA MONTAGNA PASQUALE
                                                                                   111.900
  CP479     DE LUCA LUIGIA
                                                                                   137.650
  CP480     LETTIERI NICOLA
                                                                                   89.710
  CP481     ALISE GIOVANNA
                                                                                   109.590
  CP487     ESPOSITO EUGENIA
                                                                                   12.450
  CP489     DE VIVO NUNZIATA 62
                                                                                   22.431
  CP498     FASOLINO DOMENICO SRL UNIPERSONALE [Single Member Limited Liability
                                                                                   321.820
            Company]
  CP499     PAPA RAFFAELE
                                                                                   64.240
  CP501     MESSINA VINCENZO 43
                                                                                   125.556
  CP521     CERRATO LUIGI
                                                                                   12.890
  CP523     LUCARELLI ANGELO
                                                                                   576.632
  CP525     OFFICINE LIGUORI SRL UNIPERSONALE [Single Member Limited Liability
                                                                                   83.186
            Company]
  CP529     SIRICA ANTONIO
                                                                                   7.080
  CP530     ORZA ROSALIA
                                                                                   41.090
  CP533     ANNUNZIATA PASQUALINA
                                                                                   10.310
  CP539     PINTO MICHELE
                                                                                   5.623
  CP544     MAIORINO MICHELINA
                                                                                   17.649
  CP548     CHIARIELLO ANNA
                                                                                   90.840
  CP554     REGA GERARDO
                                                                                   32.040
  CP555     IERVOLINO MICHELE
                                                                                   76.240
  CP563     PIGNATELLI GENEROSO
                                                                                   73.937
  CP569     MILITE GENNARO
                                                                                   23.050
  CP573     MONTANO ANTONIO
                                                                                   154.474
  CP581     SANTELLA FRANCESCA
                                                                                   29.576
  CP585     ESPOSITO MICHELINA 64
                                                                                   32.996
  CP599     VITALE ANGELO
                                                                                   8.170
  CP608     MANCUSO ANIELLO
                                                                                   56.792
  CP610     PISCOSQUITO ROSARIO
                                                                                   13.779
  CP616     DE VIVO NUNZIATA 64
                                                                                   17.130
  CP617     PAPPACENA FERDINANDO
                                                                                   14.600
  CP619     MUNGIGUERRA GIACOMO
                                                                                   141.860
  CP631     PANICO FELICE 63
                                                                                   11.350
  CP633     MONDA MICHELE
                                                                                   29.690

                                                                                             Page 6 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 8 of 38 PageID #: 105




  CP640     SIRICA ANELLA
                                                             21.078
  CP643     PERRETTI ANTONIETTA
                                                             28.808




                                                                      Page 7 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 9 of 38 PageID #: 106




  CP644     SQUITIERI MICHELE
                                                                           5.834
  CP645     MONTUORI CAMILLO
                                                                           11.974
  CP646     COPPOLA FRANCESCO
                                                                           48.742
  CP651     RUSSO MARCO
                                                                           39.680
  CP652     CALZOLAIO RAFFAELE
                                                                           112.060
  CP653     CASTALDO GAETANO
                                                                           66.682
  CP654     SOCIETA' AGRICOLA GAIA SRL [Limited Liability Company]
                                                                           171.740
  CP657     ROSA RAFFAELE
                                                                           10.599
  CP660     ESPOSITO GAETANA
                                                                           5.560
  CP661     RAINONE MADDALENA
                                                                           56.064
  CP665     BUONO FILOMENA
                                                                           65.163
  CP666     DE LUCA GIOVANNI
                                                                           88.666
  CP668     FRIGENTI ANNA MARIA
                                                                           32.256
  CP671     CALZOLAIO ANDREA
                                                                           135.689
  CP672     CHIARIELLO GIOVANNI
                                                                           36.918
  CP673     MONTANO GIOVANNI 73
                                                                           50.926
  CP674     MONTANO GIOVANNI 77
                                                                           102.774
  CP675     SERAFINO CARMINE
                                                                           23.410
  CP676     SIANO ANNA MARIA
                                                                           2.937
  CP677     PAPPACENA LUCIA
                                                                           8.114
  CP688     VENTURA GIOVANNI
                                                                           22.520
  CP694     INGENITO MARIA
                                                                           4.413
  CP696     BUONGUSTO ANDREA
                                                                           50.665
  CP697     DI MARTINO FIORINA
                                                                           11.997
  CP703     VORRARO ANGELO
                                                                           146.080
  CP706     MUCA LINDITA
                                                                           204.267
  CP707     NUZZO SERGIO
                                                                           365.132
  CP710     ESPOSITO ANTONIO 72
                                                                           67.197
  CP714     SIANO GIACOMO
                                                                           25.828
  CP717     D'ALIA FRANCESCA
                                                                           15.989
  CP719     AURIEMMA VINCENZO
                                                                           43.280
  CP725     NOLANO PASQUALE
                                                                           872.503
  CP727     PAPPACENA ALBERTO
                                                                           67.560
  CP731     CASORIA ANTONIETTA
                                                                           21.288
  CP734     ECCELLENZE NOLANE SOC. COOP. AGR. [AGRICULTURAL COOPERATIVE]
                                                                           9.320
  CP736     RAIMO ANIELLO
                                                                           7.974
  CP737     INGINO ELENA
                                                                           7.500
  CP745     BARONE CARMELA
                                                                           43.310
  CP748     AURIEMMA DOMENICO
                                                                           50.891
  CP751     AURIEMMA GIUSEPPE
                                                                           28.314


                                                                                     Page 8 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 10 of 38 PageID #: 107




   CP752     GALOTTO AURELIO
                                                             135.830
   CP753     INGENITO GIUSEPPINA
                                                             13.267




                                                                       Page 9 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 11 of 38 PageID #: 108




   CP754     ESPOSITO ANNA MARIA
                                                                          4.910
   CP756     CORRADO ANGELO
                                                                          2.191
   CP757     ARTILLO GIUSEPPE
                                                                          55.650
   CP766     ROSA ANNA
                                                                          19.293
   CP768     SANTORELLI ANGELINA
                                                                          73.544
   CP781     LOMBARDI ANTONIO
                                                                          38.230
   CP782     COPPOLA VINCENZO
                                                                          59.555
   CP783     NOLANO MARIO
                                                                          9.325
   CP784     SOC. AGR L'ORO DELLA TERRA SRL [Limited Liability Company]
                                                                          86.738
   CP787     GAMBARDELLA GIUSEPPE
                                                                          10.770
   CP788     LAGARESE SALVATORE
                                                                          8.579
   CP789     DE SENA ANTONO
                                                                          44.613
   CP790     VINCIGUERRA ANTONIO
                                                                          141.834
   CP792     CRISCI AGNESE
                                                                          141.356
   CP793     RAIMO ANTONIO
                                                                          20.600
   CP795     ROMANO ANDREA
                                                                          61.052
   CP796     CAMPETIELLO FELICETTA
                                                                          158.404
   CP797     SQUITTIERI FRANCO
                                                                          0
   CP799     FRANZESE PASQUALINA
                                                                          15.650
   CP800     CELENTANO STEFANO
                                                                          2.460
   CP802     ODIERNA NUNZIATINA
                                                                          78.202
   CP803     MONTORO DARIO
                                                                          41.450
   CP809     REA VINCENZO
                                                                          37.425
   CP810     GRIMALDI FILOMENA
                                                                          45.760
   CP811     AZ.AGR. IL DUCA [AGRICULTURAL COMPANY]
                                                                          20.208
   CP813     AZ.AGR.BIO DAFNE [AGRICULTURAL COMPANY]
                                                                          7.640
   CP814     FERRARA VINCENZO
                                                                          12.891
   CP815     LA GUARDA ALFONSO
                                                                          37.656
   CP816     SANTONICOLA GIANFRANCO
                                                                          42.767
   CP817     ARENA MARCO
                                                                          37.528
   CP821     CRESCENZI PATRIZIA
                                                                          19.342
   CP823     SPOSITO ANGELO
                                                                          112.865
   CP824     D'AMBROSIO VALERIA
                                                                          55.194
   CP827     ADAMO VINCENZO
                                                                          10.575
   CP828     AGRO CICALESE SOC.AGR. SRL [Limited Liability Company]
                                                                          79.895
   CP831     NAPPO CARMINE
                                                                          46.707
   CP832     CALIENDO LUIGI
                                                                          93.933
   CP833     IL SOLE DEL VESUVIO
                                                                          3.000
   CP836     ROSA ANTONIO
                                                                          14.389
   CP837     CRESCENZO ANNA
                                                                          12.840


                                                                                    Page 10 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 12 of 38 PageID #: 109




   INTERMEDIARIES



   CODE                                 COMPANY
                                                                              Kg moved
   CI002    FASOLINO DOMENICO SRL [Limited Liability Company]                  477.940

   CI003    Coop. Ort. SANTA MARIA DELLE GRAZIE a r.                          1.004.819

   CI005    COOPERATIVA SOLANIA SOC. COOP [COOPERATIVE CO.]                    889.560

   CI006    DANI COOP. SOC. COOP. AGR. [AGRICULTURAL COOPERATIVE]              676.206

   CI013    AGRIGENUS Soc. Coop. Agr. [AGRICULTURAL COOPERATIVE]               364.831

   CI014    SOC. COOP. AGR. POMAR [AGRICULTURAL COOPERATIVE]                    96.988

   CI017    COOP. San Vincenzo a r.l. [COOPERATIVE LLC]                        586.721

   CI027    TIERRE SOC. COOP. AGR ARL [AGRICULTURAL COOPERATIVE                590.410
            LLC]
   CI028    Soc. Coop. La San Marco [COOPERATIVE CO.]                          144.000

   CI031    COOPERATIVA AGRICOLA LA COSTA [AGRICULTURAL                        146.405
            COOPERATIVE]
   CI032    AGRIVERDE soc. Coop. Agr. [AGRICULTURAL COOPERATIVE]                85.420

   CI033    RAS SRL [Limited Liability Company]                                199.970

   CI034    L'AVVENIRE SOC. COOP. A R.L. [COOPERATIVE CO. LLC]                1.165.890

   CI036    ECCELLENZE NOLANE SOC, COOP. AGR. [AGRICULTURAL                    132.640
            COOPERATIVE]
   CI037    ICAB SPA [Corporation]                                             393.410

   CI038    NOVAGRI SOC. COOP. AGR [AGRICULTURAL COOPERATIVE]                  138.280

   CI018    EUROAGRI SOC. COOP. AGR. [AGRICULTURAL COOPERATIVE]                498.488

   CI042    La Emilia Soc. Coop. Agr [AGRICULTURAL COOPERATIVE]               1.904.629

            SINGLE                                                             363.346


   TRANSFORMERS



   CODE                                 COMPANY                            Kg of used raw   Kg of net
                                                                               material     Finished product
                                                                               310.988           205.203
   CT002    F.LLI D'ACUNZI s.r.l. [Limited Liability Company]
                                                                               477.493          367.200
   CT004    CONSERVE MARRAZZO CARMINE s.r.l. [Limited Liability Company]
                                                                              1.173.445         848.160
   CT005    AGRICONSERVE REGA SOC. COOP. AGR. [AGRICULTURAL
            COOPERATIVE]
                                                                                41.192           18.745
   CT007    POMILIA SPA [Corporation]
                                                                               473.454          356.470
   CT013    CONSERVE MANFUSO s.r.l. [Limited Liability Company]
                                                                               943.163          619.287
   CT015    FEGER di Gerardo Ferraioli s.p.a. [Corporation]
                                                                                76.900           60.849
   CT016    ALFONSO SELLITTO
                                                                               713.090          410.636
   CT023    LA FORMICA s.r.l. [Limited Liability Company]
                                                                                3.805            3.653
   CT035    GUSTO s.r.l. [Limited Liability Company]
                                                                               141.307          101.144
   CT036    COOPERATIVA SOLANIA SOC. COOP [COOPERATIVE CO.]
                                                                               540.826          373.171
   CT037    F.P.D. s.r.l. [Limited Liability Company]

                                                                                                 Page 11 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 13 of 38 PageID #: 110




                                                                          573.335     300.609
   CT039   FUTURAGRO SOC. COOP. AGR. A.R.L. [AGRICULTURAL
           COOPERATIVE LLC]
                                                                          544.961     290.907
   CT041   Cav. Uff. Pietro Grimaldi S.r.l. [Limited Liability Company]
                                                                          1.176.528   802.211
   CT042   COMMERCIALE EXPORT S.R.L. [Limited Liability Company]
                                                                          472.171     344.701
   CT048   CALISPA S.p.A. [Corporation]




                                                                                      Page 12 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 14 of 38 PageID #: 111




                                                                                    116.905                78.511
   CT051     LA TORRENTE s.r.l. [Limited Liability Company]
                                                                                    758.010                535.092
   CT053     ITALORTO FINE FOOD S.R.L. [Limited Liability Company]
                                                                                    621.913                436.496
   CT058     COMPAGNIA MERCANTILE D'OLTREMARE SRL [Limited Liability
             Company]
                                                                                    174.290                125.360
   CT064     MAROTTA EMILIO
                                                                                    364.831                201.243
   CT065     BIOAGRIWORD SRL UNIN. [Limited Liability Company]

   CERTIFIED PLOTS



   F.LLI D'ACUNZI s.r.l. [Limited Liability Company]

                                                                                              TOTAL NUMBER
                          Plot CODE                                  FORMAT (g)
                                                                                                 (Pieces)
                             A215                                       3000                     23.936
                             A222                                       3000                     20.234
                             A235                                       3000                      3.525
                             A235                                        500                     66.110
                             A237                                       3000                     13.577
                             A244                                       3000                      3.569
                             A254                                       3000                      3.202


   CONSERVE MARRAZZO CARMINE s.r.l. [Limited Liability
   Company]
                                                                                              TOTAL NUMBER
                          Plot CODE                                  FORMAT (g)
                                                                                                 (Pieces)

                             A215                                       1000                     49.185
                             A222                                       3000                     35.185
                             A222                                       1000                     59.985
                             A223                                        500                     18.185
                             A223                                       1000                     98.185
                             A225                                    Glass ml 580                41.785
                             A225                                       1000                     20.185
                             A233                                       1000                     54.985
                             A236                                       1000                     23.785


   AGRICONSERVE REGA SOC. COOP. AGR.
   [AGRICULTURAL COOPERATIVE]
                                                                                              TOTAL NUMBER
                          Plot CODE                                  FORMAT (g)
                                                                                                 (Pieces)

                             A216                                       1000                     175.017
                             A220                                       1000                     217.917
                             A223                                       3000                     54.705
                             A234                                       3000                     23.601


                                                                                                           Page 13 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 15 of 38 PageID #: 112




                  A237                       3400             17.905
                  A243                       500              6.897
                  A243                       1000             11.997
                  A243                       3000             4.017




                                                                       Page 14 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 16 of 38 PageID #: 113




                             A258                           500          51.825


   POMILIA SPA [Corporation]

                                                                      TOTAL NUMBER
                          Plot CODE                      FORMAT (g)
                                                                         (Pieces)

                             A211                           500          19.569
                             A211                           1000         12.933


   CONSERVE MANFUSO s.r.l. [Limited Liability Company]

                                                                      TOTAL NUMBER
                          Plot CODE                      FORMAT (g)
                                                                         (Pieces)

                             A213                           3000         109.088
                             A217                           3000         149.847
                             A224                           3000         123.896
                             A230                           3000         90.563


   FEGER di Gerardo Ferraioli s.p.a. [Corporation]

                                                                      TOTAL NUMBER
                          Plot CODE                      FORMAT (g)
                                                                         (Pieces)

                             A213                           500          178.570
                             A214                           500          100.484
                             A216                           500          288.641
                             A218                           500          130.087
                             A219                           500          68.065
                             A221                           500          189.201
                             A223                           500          159.217
                             A225                           500          60.405
                             A229                           500          100.484
                             A230                           500          66.737
                             A234                           500          96.177
                             A237                           500          57.071


   ALFONSO SELLITTO

                                                                      TOTAL NUMBER
                          Plot CODE                      FORMAT (g)
                                                                         (Pieces)

                             A230                           1000         18.605
                             A230                           3000          9.329
                             A242                           3000          8.625


   LA FORMICA s.r.l. [Limited Liability Company]


                                                                                   Page 15 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 17 of 38 PageID #: 114




                                                           TOTAL NUMBER
                Plot CODE                 FORMAT (g)
                                                              (Pieces)




                                                                     Page 16 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 18 of 38 PageID #: 115




                              A213*                                          500                           38.001
                              A213*                                         3.000                          5.345
                              A216*                                          500                           44.337
                              A216*                                         3.000                          6.485
                               A220                                         1.000                          25.409
                              A220*                                         3.000                          22.513
                               A223                                         1.000                          27.441
                              A223*                                         3.000                          12.785
                               A226                                         1.000                          65.193
                              A226*                                          500                           41.169
                              A230*                                          500                           91.857
                              A234*                                          500                           98.193
                               A237                                         1.000                          22.293
                               A243                                         1.000                          30.873
                               A249                                         1.000                          25.725
                                                  Product entered in manufacturing account for I.C.A.B




   GUSTO s.r.l. [Limited Liability Company]

                                                                                                      TOTAL NUMBER
                            Plot CODE                                   FORMAT (g)
                                                                                                         (Pieces)

                             2/2018 Plot                                     550                           1.683
                             1/2018 Plot                              1000 salsa glass                      795
                             1/2018 Plot                                 1000 glass                        2.111


   COOPERATIVA SOLANIA SOC. COOP

                                                                                                      TOTAL NUMBER
                            Plot CODE                                   FORMAT (g)
                                                                                                         (Pieces)

   A212                                                       1000                                20.265
   A213                                                       3000                                22.513
   A214                                                       1000                                31.185


   F.P.D. s.r.l. [Limited Liability Company]

                                                                                                      TOTAL NUMBER
                            Plot CODE                                   FORMAT (g)
                                                                                                         (Pieces)

   A222                                                       1000                                24.656
   A222                                                       3000                                10.195
   A223                                                       500                                 9.415
   A223                                                       1000                                24.835
   A223                                                       3000                                10.564

                                                                                                                    Page 17 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 19 of 38 PageID #: 116




   A225                              1000                35.681
   A225                              3000                5.720




                                                                   Page 18 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 20 of 38 PageID #: 117




   A226                                             1000                33.958
   A226                                             3000                5.295
   A230                                             500                 32.350
   A230                                             3000                4.643
   A232                                             500                 52.917
   A232                                             3000                2.594
   A234                                             1000                7.974
   A234                                             3000                3.441
   A236                                             500                 20.208
   A236                                             1000                21.705
   A236                                             3000                5.067
   A241                                             500                 10.680
   A241                                             1000                11.775
   A241                                             3000                3.052
   A244                                             500                 10.838
   A244                                             1000                6.909
   A244                                             3000                971
   A251                                             1000                12.641
   A251                                             3000                2.644
   A255                                             1000                16.521
   A255                                             3000                3.057
   A258                                             500                 14.592
   A258                                             3000                948



   FUTURAGRO SOC. COOP. AGR. A.R.L. [AGRICULTURAL
   COOPERATIVE LLC]
                                                                              TOTAL NUMBER
                     Plot CODE                             FORMAT (g)
                                                                                 (Pieces)

   A214                                             3000                11.945
   A215                                             3000                10.737
   A220                                             3000                10.865
   A221                                             3000                20.721
   A230                                             3000                14.983
   A233                                             500                 43.633
   A234                                             3000                21.705
   A237                                             500                 26.845
   A247                                             3000                5.609
   A251                                             500                 16.651
   A251                                             580                 1.849
   A271                                             3000                5.761
   A271                                             500                 12.657

                                                                                        Page 19 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 21 of 38 PageID #: 118




   A271                              580                 885




                                                                   Page 20 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 22 of 38 PageID #: 119




   Cav. Uff. Pietro Grimaldi S.r.l. [Limited Liability Company]

                                                                                         TOTAL NUMBER
                            Plot CODE                                    FORMAT (g)
                                                                                            (Pieces)

   A213                                                           500                 128.625
   A216                                                           500                 83.505
   A219                                                           500                 72.945
   A220                                                           500                 109.905
   A220                                                           1000                25.425
   A220                                                           3000                3.465
   A234                                                           500                 61.425
   A236                                                           500                 17.265
   A236                                                           3000                4.665
   A240                                                           500                 9.105
   A243                                                           500                 33.585
   A245                                                           500                 18.705
   A248                                                           500                 38.865
   A256                                                           3000                3.285


   COMMERCIALE EXPORT S.R.L. [Limited Liability
   Company]
                                                                                         TOTAL NUMBER
                            Plot CODE                                    FORMAT (g)
                                                                                            (Pieces)

                               A213                                         1000                17.753
                               A213                                         3000                12.980
                               A215                                         500                 125.163
                               A215                                         3000                14.984
                               A216                                         3000                18.628
                               A219                                         3000                16.166
                               A221                                         3000                19.510
                               A222                                         3000                11.650
                               A223                                         3000                10.571
                               A226                                         500                 175.098
                               A226                                         3000                 7.195
                               A230                                         500                 179.143
                               A230                                         3000                11.831
                               A232                                         500                 43.158
                               A232                                         3000                 1.721
                               A233                                         500                 71.016
                               A233                                         3000                 961
                               A235                                         500                 50.650
                               A235                                         3000                 3.526

                                                                                                          Page 21 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 23 of 38 PageID #: 120




                  A237                       1000             51.388
                  A237                       3000             9.839




                                                                       Page 22 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 24 of 38 PageID #: 121




                            A240                              1000         31.753
                            A244                              500          23.437
                            A251                              500          76.221
                            A258                              500          73.144
                            A267                              500          65.525


   CALISPA S.p.A. [Corporation]

                                                                        TOTAL NUMBER
                         Plot CODE                         FORMAT (g)
                                                                           (Pieces)

                            A217                              500          129.674
                            A220                              500          155.505
                            A224                              500          149.041
                            A231                              1000         23.385
                            A231                              3000         16.881
                            A234                              500          65.649
                            A234                              1000         41.663
                            A237                              500          107.121


   LA TORRENTE s.r.l. [Limited Liability Company]

                                                                        TOTAL NUMBER
                         Plot CODE                         FORMAT (g)
                                                                           (Pieces)

                            A213                              3000          3.457
                            A215                              3000          4.281
                            A223                              3000          5.105
                            A224                              3000          5.159
                            A231                              3000          7.158
                            A237                              3000          4.573


   ITALORTO FINE FOOD S.R.L. [Limited Liability Company]

                                                                        TOTAL NUMBER
                         Plot CODE                         FORMAT (g)
                                                                           (Pieces)

                            A218                              3000         71.665
                            A220                              3000         66.545
                            A225                              3000         68.081


   COMPAGNIA MERCANTILE D'OLTREMARE SRL [Limited
   Liability Company]
                                                                        TOTAL NUMBER
                         Plot CODE                         FORMAT (g)
                                                                           (Pieces)

                            A216                              3000         22.448
                            A217                              3000         11.633

                                                                                     Page 23 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 25 of 38 PageID #: 122




                          A219                            3000         22.111
                          A221                            3000         18.689


                          A224                            3000         15.779
                          A228                            3000         14.261
                          A231                            3000         16.003
                          A235                            3000         18.334
                          A238                            3000         13.390
                          A249                            3000         17.713


   MAROTTA EMILIO

                                                                    TOTAL NUMBER
                        Plot CODE                      FORMAT (g)
                                                                       (Pieces)

                          A220                            3000         21.489
                          A223                            3000         18.417
                          A226                            3000          8.977


   BIOAGRIWORD SRL UNIN. [Limited Liability Company]

                                                                    TOTAL NUMBER
                        Plot CODE                      FORMAT (g)
                                                                       (Pieces)

                          A235                            3000         13.902
                          A235                            500          12.403
                          A236                            1000         43.944
                          A237                            1000         40.502
                          A239                            1000         39.549
                          A240                            1000         35.328
                          A241                            1000         15.341
                          A262                            500          36.059




                                                                                Page 24 of 24
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 26 of 38 PageID #: 123




   Prot. 210NA_19                                                                                   Napoli 14 febbraio 2019

                                                                                                     Spett.le Consorzio di tutela Tutela Pomodoro
                                                                                                     San Marzano dell’Agro Sarnese-Nocerino DOP
                                                                                                     Via Lanzara, 27
                                                                                                     84087 Sarno (SA)
                                                                                                     e-mail:
                                                                                                     consorziopomodorosanmarzanodop@gmail.com

                                                                                                     c.a. Il presidente Fabio Grimaldi


   Oggetto: Pomodoro S. Marzano dell’Agro Sarnese Nocerino DOP, aggiornamento dati campagna 2018




   Come da richiesta, di seguito si trasmettono i dati del prodotto immesso nel circuito tutelato per la campagna 2018




    N. OPERATORI ISCRITTI CAMPAGNA 2018
    Produttori Agricoli                                                                                                       164
    Intermediari                                                                                                               23
    Trasformatori                                                                                                              30
    Etichettatori                                                                                                                5


    TOTALE SAU ISCRITTA IN ha                                                                                              149,6
    POTENZIALE PRODUTTIVO PER LA CAMPAGNA 2018                                                                     11.970.152
    QUANTITA' CONFERITE PER LAVORAZIONI Kg                                                                           9.859.953
    QUANTITA' FRESCO LAVORATO                                                                                        9.803.315
    Kg NETTO PRODOTTO OTTENUTO                                                                                       6.479.648



               Con i migliori saluti


                                                                                                            Per la segreteria tecnica
                                                                                                                Alfonso Piccolo




   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 27 of 38 PageID #: 124




   QUANTITA’ RACCOLTE PRODUTTORI AGRICOLI


    COD                    RAGIONE SOCIALE                                                                                             Kg RACCOLTI
    CP011                  TERRECUSO MICHELINA
                                                                                                                                       39.169
    CP044                  CELENTANO ANTONIO
                                                                                                                                       52.983
    CP046                  CRESCENZO GIUSEPPINA
                                                                                                                                       7.075
    CP058                  LA GUARDIA ANTONIO
                                                                                                                                       37.306
    CP059                  LA GUARDIA GIOVANNI
                                                                                                                                       59.949
    CP065                  RUGGIERO GIOACCHINO
                                                                                                                                       22.597
    CP067                  RUGGIERO PASQUALE
                                                                                                                                       9.563
    CP081                  INGENITO ANTONIO
                                                                                                                                       34.070
    CP106                  ESPOSITO MICHELE
                                                                                                                                       9.300
    CP116                  CRESCENZO CIRO
                                                                                                                                       25.880
    CP124                  DELLA PORTA PANTALEONE
                                                                                                                                       20.101
    CP125                  FASOLINO VIRGINIA
                                                                                                                                       42.470
    CP134                  PASTORE LUIGI
                                                                                                                                       16.954
    CP141                  AUFIERO VINCENZO
                                                                                                                                       18.480
    CP156                  DE FILIPPO FILOMENA
                                                                                                                                       87.485
    CP161                  ESPOSITO ERSILIA
                                                                                                                                       15.924
    CP163                  FRIGENTI CARLO
                                                                                                                                       23.460
    CP164                  FRIGENTI PASQUALE
                                                                                                                                       31.358
    CP196                  LENZA ANTONIO
                                                                                                                                       53.681
    CP201                  PAPPACENA ROSA
                                                                                                                                       36.740
    CP216                  PIRO MONDA SANTINO
                                                                                                                                       12.578
    CP219                  SODANO BRUNO
                                                                                                                                       20.421
    CP224                  MESSINA VINCENZO 65
                                                                                                                                       20.452
    CP229                  ROMANO SILVIO
                                                                                                                                       26.128
    CP231                  MONTESARCHIO GIOVANNI
                                                                                                                                       49.134
    CP232                  CASTALDO FILIPPO
                                                                                                                                       58.868
    CP248                  CALIENDO PIETRO
                                                                                                                                       28.700
    CP289                  ESPOSITO CARMELINA
                                                                                                                                       10.468
    CP290                  FERRANTE ANNA
                                                                                                                                       59.668
    CP322                  SCARPA RITA
                                                                                                                                       37.514
    CP352                  RAINONE ANGELO
                                                                                                                                       64.932
    CP367                  CORRADO ANTONIO
                                                                                                                                       16.440
    CP371                  ROMANO TOMMASO
                                                                                                                                       49.415
    CP380                  MARTORELLI SABATO
                                                                                                                                       8.087
    CP381                  MANCUSO LUISA
                                                                                                                                       8.561
    CP385                  GUERRA CRESCENZO MARIA
                                                                                                                                       26.384
    CP401                  MONTUORI LORENZO
                                                                                                                                       5.551
    CP402                  NAPOLETANO GIUSEPPE
                                                                                                                                       129.040
    CP409                  CAPUTO VINCENZO
                                                                                                                                       17.300
    CP415                  SOC. AGR. F.lli PAPA S.S.A
                                                                                                                                       164.972


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 28 of 38 PageID #: 125




    CP416                  GUIDA RACHELE
                                                                                                                                       143.776
    CP451                  NATURA VIVA SNC DI RAFFAELE E ANDREA CALZOLAIO
                                                                                                                                       198.803
    CP453                  SICILIANO ORSOLA
                                                                                                                                       79.976
    CP457                  ATTANASIO ANTONIO
                                                                                                                                       134.004
    CP466                  PETRONI ANTONIO
                                                                                                                                       98.263
    CP471                  QUATRANO FELICETTA
                                                                                                                                       57.979
    CP474                  ESPOSITO ANTONIO 55
                                                                                                                                       25.846
    CP476                  LA MONTAGNA PASQUALE
                                                                                                                                       111.900
    CP479                  DE LUCA LUIGIA
                                                                                                                                       137.650
    CP480                  LETTIERI NICOLA
                                                                                                                                       89.710
    CP481                  ALISE GIOVANNA
                                                                                                                                       109.590
    CP487                  ESPOSITO EUGENIA
                                                                                                                                       12.450
    CP489                  DE VIVO NUNZIATA 62
                                                                                                                                       22.431
    CP498                  FASOLINO DOMENICO SRL UNIPERSONALE
                                                                                                                                       321.820
    CP499                  PAPA RAFFAELE
                                                                                                                                       64.240
    CP501                  MESSINA VINCENZO 43
                                                                                                                                       125.556
    CP521                  CERRATO LUIGI
                                                                                                                                       12.890
    CP523                  LUCARELLI ANGELO
                                                                                                                                       576.632
    CP525                  OFFICINE LIGUORI SRL UNIPERSONALE
                                                                                                                                       83.186
    CP529                  SIRICA ANTONIO
                                                                                                                                       7.080
    CP530                  ORZA ROSALIA
                                                                                                                                       41.090
    CP533                  ANNUNZIATA PASQUALINA
                                                                                                                                       10.310
    CP539                  PINTO MICHELE
                                                                                                                                       5.623
    CP544                  MAIORINO MICHELINA
                                                                                                                                       17.649
    CP548                  CHIARIELLO ANNA
                                                                                                                                       90.840
    CP554                  REGA GERARDO
                                                                                                                                       32.040
    CP555                  IERVOLINO MICHELE
                                                                                                                                       76.240
    CP563                  PIGNATELLI GENEROSO
                                                                                                                                       73.937
    CP569                  MILITE GENNARO
                                                                                                                                       23.050
    CP573                  MONTANO ANTONIO
                                                                                                                                       154.474
    CP581                  SANTELLA FRANCESCA
                                                                                                                                       29.576
    CP585                  ESPOSITO MICHELINA 64
                                                                                                                                       32.996
    CP599                  VITALE ANGELO
                                                                                                                                       8.170
    CP608                  MANCUSO ANIELLO
                                                                                                                                       56.792
    CP610                  PISCOSQUITO ROSARIO
                                                                                                                                       13.779
    CP616                  DE VIVO NUNZIATA 64
                                                                                                                                       17.130
    CP617                  PAPPACENA FERDINANDO
                                                                                                                                       14.600
    CP619                  MUNGIGUERRA GIACOMO
                                                                                                                                       141.860
    CP631                  PANICO FELICE 63
                                                                                                                                       11.350
    CP633                  MONDA MICHELE
                                                                                                                                       29.690
    CP640                  SIRICA ANELLA
                                                                                                                                       21.078
    CP643                  PERRETTI ANTONIETTA
                                                                                                                                       28.808


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 29 of 38 PageID #: 126




    CP644                  SQUITIERI MICHELE
                                                                                                                                       5.834
    CP645                  MONTUORI CAMILLO
                                                                                                                                       11.974
    CP646                  COPPOLA FRANCESCO
                                                                                                                                       48.742
    CP651                  RUSSO MARCO
                                                                                                                                       39.680
    CP652                  CALZOLAIO RAFFAELE
                                                                                                                                       112.060
    CP653                  CASTALDO GAETANO
                                                                                                                                       66.682
    CP654                  SOCIETA' AGRICOLA GAIA SRL
                                                                                                                                       171.740
    CP657                  ROSA RAFFAELE
                                                                                                                                       10.599
    CP660                  ESPOSITO GAETANA
                                                                                                                                       5.560
    CP661                  RAINONE MADDALENA
                                                                                                                                       56.064
    CP665                  BUONO FILOMENA
                                                                                                                                       65.163
    CP666                  DE LUCA GIOVANNI
                                                                                                                                       88.666
    CP668                  FRIGENTI ANNA MARIA
                                                                                                                                       32.256
    CP671                  CALZOLAIO ANDREA
                                                                                                                                       135.689
    CP672                  CHIARIELLO GIOVANNI
                                                                                                                                       36.918
    CP673                  MONTANO GIOVANNI 73
                                                                                                                                       50.926
    CP674                  MONTANO GIOVANNI 77
                                                                                                                                       102.774
    CP675                  SERAFINO CARMINE
                                                                                                                                       23.410
    CP676                  SIANO ANNA MARIA
                                                                                                                                       2.937
    CP677                  PAPPACENA LUCIA
                                                                                                                                       8.114
    CP688                  VENTURA GIOVANNI
                                                                                                                                       22.520
    CP694                  INGENITO MARIA
                                                                                                                                       4.413
    CP696                  BUONGUSTO ANDREA
                                                                                                                                       50.665
    CP697                  DI MARTINO FIORINA
                                                                                                                                       11.997
    CP703                  VORRARO ANGELO
                                                                                                                                       146.080
    CP706                  MUCA LINDITA
                                                                                                                                       204.267
    CP707                  NUZZO SERGIO
                                                                                                                                       365.132
    CP710                  ESPOSITO ANTONIO 72
                                                                                                                                       67.197
    CP714                  SIANO GIACOMO
                                                                                                                                       25.828
    CP717                  D'ALIA FRANCESCA
                                                                                                                                       15.989
    CP719                  AURIEMMA VINCENZO
                                                                                                                                       43.280
    CP725                  NOLANO PASQUALE
                                                                                                                                       872.503
    CP727                  PAPPACENA ALBERTO
                                                                                                                                       67.560
    CP731                  CASORIA ANTONIETTA
                                                                                                                                       21.288
    CP734                  ECCELLENZE NOLANE SOC. COOP. AGR.
                                                                                                                                       9.320
    CP736                  RAIMO ANIELLO
                                                                                                                                       7.974
    CP737                  INGINO ELENA
                                                                                                                                       7.500
    CP745                  BARONE CARMELA
                                                                                                                                       43.310
    CP748                  AURIEMMA DOMENICO
                                                                                                                                       50.891
    CP751                  AURIEMMA GIUSEPPE
                                                                                                                                       28.314
    CP752                  GALOTTO AURELIO
                                                                                                                                       135.830
    CP753                  INGENITO GIUSEPPINA
                                                                                                                                       13.267


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 30 of 38 PageID #: 127




    CP754                  ESPOSITO ANNA MARIA
                                                                                                                                       4.910
    CP756                  CORRADO ANGELO
                                                                                                                                       2.191
    CP757                  ARTILLO GIUSEPPE
                                                                                                                                       55.650
    CP766                  ROSA ANNA
                                                                                                                                       19.293
    CP768                  SANTORELLI ANGELINA
                                                                                                                                       73.544
    CP781                  LOMBARDI ANTONIO
                                                                                                                                       38.230
    CP782                  COPPOLA VINCENZO
                                                                                                                                       59.555
    CP783                  NOLANO MARIO
                                                                                                                                       9.325
    CP784                  SOC. AGR L'ORO DELLA TERRA SRL
                                                                                                                                       86.738
    CP787                  GAMBARDELLA GIUSEPPE
                                                                                                                                       10.770
    CP788                  LAGARESE SALVATORE
                                                                                                                                       8.579
    CP789                  DE SENA ANTONO
                                                                                                                                       44.613
    CP790                  VINCIGUERRA ANTONIO
                                                                                                                                       141.834
    CP792                  CRISCI AGNESE
                                                                                                                                       141.356
    CP793                  RAIMO ANTONIO
                                                                                                                                       20.600
    CP795                  ROMANO ANDREA
                                                                                                                                       61.052
    CP796                  CAMPETIELLO FELICETTA
                                                                                                                                       158.404
    CP797                  SQUITTIERI FRANCO
                                                                                                                                       0
    CP799                  FRANZESE PASQUALINA
                                                                                                                                       15.650
    CP800                  CELENTANO STEFANO
                                                                                                                                       2.460
    CP802                  ODIERNA NUNZIATINA
                                                                                                                                       78.202
    CP803                  MONTORO DARIO
                                                                                                                                       41.450
    CP809                  REA VINCENZO
                                                                                                                                       37.425
    CP810                  GRIMALDI FILOMENA
                                                                                                                                       45.760
    CP811                  AZ.AGR. IL DUCA
                                                                                                                                       20.208
    CP813                  AZ.AGR.BIO DAFNE
                                                                                                                                       7.640
    CP814                  FERRARA VINCENZO
                                                                                                                                       12.891
    CP815                  LA GUARDA ALFONSO
                                                                                                                                       37.656
    CP816                  SANTONICOLA GIANFRANCO
                                                                                                                                       42.767
    CP817                  ARENA MARCO
                                                                                                                                       37.528
    CP821                  CRESCENZI PATRIZIA
                                                                                                                                       19.342
    CP823                  SPOSITO ANGELO
                                                                                                                                       112.865
    CP824                  D'AMBROSIO VALERIA
                                                                                                                                       55.194
    CP827                  ADAMO VINCENZO
                                                                                                                                       10.575
    CP828                  AGRO CICALESE SOC.AGR. SRL
                                                                                                                                       79.895
    CP831                  NAPPO CARMINE
                                                                                                                                       46.707
    CP832                  CALIENDO LUIGI
                                                                                                                                       93.933
    CP833                  IL SOLE DEL VESUVIO
                                                                                                                                       3.000
    CP836                  ROSA ANTONIO
                                                                                                                                       14.389
    CP837                  CRESCENZO ANNA
                                                                                                                                       12.840




   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 31 of 38 PageID #: 128




   INTERMEDIARI


      COD                                               AZIENDA
                                                                                                                  Kg movimentati
     CI002        FASOLINO DOMENICO SRL                                                                                477.940

     CI003        Coop. Ort. SANTA MARIA DELLE GRAZIE a r.                                                            1.004.819

     CI005        COOPERATIVA SOLANIA SOC. COOP                                                                        889.560

     CI006        DANI COOP. SOC. COOP. AGR.                                                                           676.206

     CI013        AGRIGENUS Soc. Coop. Agr.                                                                            364.831

     CI014        SOC. COOP. AGR. POMAR                                                                                 96.988

     CI017        COOP. San Vincenzo a r.l.                                                                            586.721

     CI027        TIERRE SOC. COOP. AGR ARL                                                                            590.410

     CI028        Soc. Coop. La San Marco                                                                              144.000

     CI031        COOPERATIVA AGRICOLA LA COSTA                                                                        146.405

     CI032        AGRIVERDE soc. Coop. Agr.                                                                             85.420

     CI033        RAS SRL                                                                                              199.970

     CI034        L'AVVENIRE SOC. COOP. A R.L.                                                                        1.165.890

     CI036        ECCELLENZE NOLANE SOC, COOP. AGR.                                                                    132.640

     CI037        ICAB SPA                                                                                             393.410

     CI038        NOVAGRI SOC. COOP. AGR                                                                               138.280

     CI018        EUROAGRI SOC. COOP. AGR.                                                                             498.488

     CI042        La Emilia Soc. Coop. Agr                                                                            1.904.629

                  SINGOLO                                                                                              363.346




   TRASFORMATORI


      COD                                               AZIENDA                                                  Kg materia prima      Kg netto Prodotto
                                                                                                                    utilizzata               finito
                                                                                                                     310.988               205.203
     CT002        F.LLI D'ACUNZI s.r.l.
                                                                                                                       477.493             367.200
     CT004        CONSERVE MARRAZZO CARMINE s.r.l.
                                                                                                                      1.173.445            848.160
     CT005        AGRICONSERVE REGA SOC. COOP. AGR.
                                                                                                                        41.192              18.745
     CT007        POMILIA SPA
                                                                                                                       473.454             356.470
     CT013        CONSERVE MANFUSO s.r.l.
                                                                                                                       943.163             619.287
     CT015        FEGER di Gerardo Ferraioli s.p.a.
                                                                                                                        76.900              60.849
     CT016        ALFONSO SELLITTO
                                                                                                                       713.090             410.636
     CT023        LA FORMICA s.r.l.
                                                                                                                         3.805               3.653
     CT035        GUSTO s.r.l.
                                                                                                                       141.307             101.144
     CT036        COOPERATIVA SOLANIA SOC. COOP
                                                                                                                       540.826             373.171
     CT037        F.P.D. s.r.l.
                                                                                                                       573.335             300.609
     CT039        FUTURAGRO SOC. COOP. AGR. A.R.L.
                                                                                                                       544.961             290.907
     CT041        Cav. Uff. Pietro Grimaldi S.r.l.
                                                                                                                      1.176.528            802.211
     CT042        COMMERCIALE EXPORT S.R.L.
                                                                                                                       472.171             344.701
     CT048        CALISPA S.p.A.


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 32 of 38 PageID #: 129




                                                                                                                       116.905                   78.511
     CT051        LA TORRENTE s.r.l.
                                                                                                                       758.010                   535.092
     CT053        ITALORTO FINE FOOD S.R.L.
                                                                                                                       621.913                   436.496
     CT058        COMPAGNIA MERCANTILE D'OLTREMARE SRL
                                                                                                                       174.290                   125.360
     CT064        MAROTTA EMILIO
                                                                                                                       364.831                   201.243
     CT065        BIOAGRIWORD SRL UNIN.

   LOTTI CERTIFICATI


     F.LLI D'ACUNZI s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )
                                      A215                                                          3000                               23.936
                                      A222                                                          3000                               20.234
                                      A235                                                          3000                                3.525
                                      A235                                                           500                               66.110
                                      A237                                                          3000                               13.577
                                      A244                                                          3000                                3.569
                                      A254                                                          3000                                3.202


     CONSERVE MARRAZZO CARMINE s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A215                                                          1000                               49.185
                                      A222                                                          3000                               35.185
                                      A222                                                          1000                               59.985
                                      A223                                                           500                               18.185
                                      A223                                                          1000                               98.185
                                      A225                                                     Vetro ml 580                            41.785
                                      A225                                                          1000                               20.185
                                      A233                                                          1000                               54.985
                                      A236                                                          1000                               23.785


     AGRICONSERVE REGA SOC. COOP. AGR.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A216                                                          1000                               175.017
                                      A220                                                          1000                               217.917
                                      A223                                                          3000                               54.705
                                      A234                                                          3000                               23.601
                                      A237                                                          3400                               17.905
                                      A243                                                           500                                6.897
                                      A243                                                          1000                               11.997
                                      A243                                                          3000                                4.017


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 33 of 38 PageID #: 130




                                      A258                                                           500                               51.825


     POMILIA SPA
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A211                                                           500                               19.569
                                      A211                                                          1000                               12.933


     CONSERVE MANFUSO s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A213                                                          3000                               109.088
                                      A217                                                          3000                               149.847
                                      A224                                                          3000                               123.896
                                      A230                                                          3000                               90.563


     FEGER di Gerardo Ferraioli s.p.a.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A213                                                           500                               178.570
                                      A214                                                           500                               100.484
                                      A216                                                           500                               288.641
                                      A218                                                           500                               130.087
                                      A219                                                           500                               68.065
                                      A221                                                           500                               189.201
                                      A223                                                           500                               159.217
                                      A225                                                           500                               60.405
                                      A229                                                           500                               100.484
                                      A230                                                           500                               66.737
                                      A234                                                           500                               96.177
                                      A237                                                           500                               57.071


     ALFONSO SELLITTO
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A230                                                          1000                               18.605
                                      A230                                                          3000                                9.329
                                      A242                                                          3000                                8.625


     LA FORMICA s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )



   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 34 of 38 PageID #: 131




                                      A213*                                                          500                                38.001
                                      A213*                                                        3.000                                5.345
                                      A216*                                                          500                                44.337
                                      A216*                                                        3.000                                6.485
                                      A220                                                         1.000                                25.409
                                      A220*                                                        3.000                                22.513
                                      A223                                                         1.000                                27.441
                                      A223*                                                        3.000                                12.785
                                      A226                                                         1.000                                65.193
                                      A226*                                                          500                                41.169
                                      A230*                                                          500                                91.857
                                      A234*                                                          500                                98.193
                                      A237                                                         1.000                                22.293
                                      A243                                                         1.000                                30.873
                                      A249                                                         1.000                                25.725
                                                                Prodotto in conto lavorazione per I.C.A.B




     GUSTO s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                 Lotto 02/2018                                                       550                                1.683
                                 Lotto 01/2018                                             1000 vetro in salsa                           795
                                 Lotto 01/2018                                                  1000 vetro                              2.111


     COOPERATIVA SOLANIA SOC. COOP
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

     A212                                                                         1000                                         20.265
     A213                                                                         3000                                         22.513
     A214                                                                         1000                                         31.185


     F.P.D. s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

     A222                                                                         1000                                         24.656
     A222                                                                         3000                                         10.195
     A223                                                                         500                                          9.415
     A223                                                                         1000                                         24.835
     A223                                                                         3000                                         10.564
     A225                                                                         1000                                         35.681
     A225                                                                         3000                                         5.720


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 35 of 38 PageID #: 132




     A226                                                                         1000                                         33.958
     A226                                                                         3000                                         5.295
     A230                                                                         500                                          32.350
     A230                                                                         3000                                         4.643
     A232                                                                         500                                          52.917
     A232                                                                         3000                                         2.594
     A234                                                                         1000                                         7.974
     A234                                                                         3000                                         3.441
     A236                                                                         500                                          20.208
     A236                                                                         1000                                         21.705
     A236                                                                         3000                                         5.067
     A241                                                                         500                                          10.680
     A241                                                                         1000                                         11.775
     A241                                                                         3000                                         3.052
     A244                                                                         500                                          10.838
     A244                                                                         1000                                         6.909
     A244                                                                         3000                                         971
     A251                                                                         1000                                         12.641
     A251                                                                         3000                                         2.644
     A255                                                                         1000                                         16.521
     A255                                                                         3000                                         3.057
     A258                                                                         500                                          14.592
     A258                                                                         3000                                         948



     FUTURAGRO SOC. COOP. AGR. A.R.L.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

     A214                                                                         3000                                         11.945
     A215                                                                         3000                                         10.737
     A220                                                                         3000                                         10.865
     A221                                                                         3000                                         20.721
     A230                                                                         3000                                         14.983
     A233                                                                         500                                          43.633
     A234                                                                         3000                                         21.705
     A237                                                                         500                                          26.845
     A247                                                                         3000                                         5.609
     A251                                                                         500                                          16.651
     A251                                                                         580                                          1.849
     A271                                                                         3000                                         5.761
     A271                                                                         500                                          12.657
     A271                                                                         580                                          885




   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 36 of 38 PageID #: 133




     Cav. Uff. Pietro Grimaldi S.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

     A213                                                                         500                                          128.625
     A216                                                                         500                                          83.505
     A219                                                                         500                                          72.945
     A220                                                                         500                                          109.905
     A220                                                                         1000                                         25.425
     A220                                                                         3000                                         3.465
     A234                                                                         500                                          61.425
     A236                                                                         500                                          17.265
     A236                                                                         3000                                         4.665
     A240                                                                         500                                          9.105
     A243                                                                         500                                          33.585
     A245                                                                         500                                          18.705
     A248                                                                         500                                          38.865
     A256                                                                         3000                                         3.285


     COMMERCIALE EXPORT S.R.L.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A213                                                          1000                                 17.753
                                      A213                                                          3000                                 12.980
                                      A215                                                           500                                 125.163
                                      A215                                                          3000                                 14.984
                                      A216                                                          3000                                 18.628
                                      A219                                                          3000                                 16.166
                                      A221                                                          3000                                 19.510
                                      A222                                                          3000                                 11.650
                                      A223                                                          3000                                 10.571
                                      A226                                                           500                                 175.098
                                      A226                                                          3000                                  7.195
                                      A230                                                           500                                 179.143
                                      A230                                                          3000                                 11.831
                                      A232                                                           500                                 43.158
                                      A232                                                          3000                                  1.721
                                      A233                                                           500                                 71.016
                                      A233                                                          3000                                  961
                                      A235                                                           500                                 50.650
                                      A235                                                          3000                                  3.526
                                      A237                                                          1000                                 51.388
                                      A237                                                          3000                                  9.839


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 37 of 38 PageID #: 134




                                      A240                                                          1000                               31.753
                                      A244                                                           500                               23.437
                                      A251                                                           500                               76.221
                                      A258                                                           500                               73.144
                                      A267                                                           500                               65.525


     CALISPA S.p.A.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A217                                                           500                               129.674
                                      A220                                                           500                               155.505
                                      A224                                                           500                               149.041
                                      A231                                                          1000                               23.385
                                      A231                                                          3000                               16.881
                                      A234                                                           500                               65.649
                                      A234                                                          1000                               41.663
                                      A237                                                           500                               107.121


     LA TORRENTE s.r.l.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A213                                                          3000                                3.457
                                      A215                                                          3000                                4.281
                                      A223                                                          3000                                5.105
                                      A224                                                          3000                                5.159
                                      A231                                                          3000                                7.158
                                      A237                                                          3000                                4.573


     ITALORTO FINE FOOD S.R.L.
                                                                                                                                   NUMERO TOTALE
                                  COD.      lotto                                             FORMATO (g)
                                                                                                                                       (Pezzi )

                                      A218                                                          3000                               71.665
                                      A220                                                          3000                               66.545
                                      A225                                                          3000                               68.081


     COMPAGNIA MERCANTILE D'OLTREMARE SRL
                                                                                                FORMATO                            NUMERO TOTALE
                                  COD.      lotto
                                                                                                  (g)                                  (Pezzi )

                                      A216                                                          3000                               22.448
                                      A217                                                          3000                               11.633
                                      A219                                                          3000                               22.111
                                      A221                                                          3000                               18.689


   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
Case 2:19-cv-00974-JS-GRB Document 14-3 Filed 07/05/19 Page 38 of 38 PageID #: 135




                                      A224                                                          3000                               15.779
                                      A228                                                          3000                               14.261
                                      A231                                                          3000                               16.003
                                      A235                                                          3000                               18.334
                                      A238                                                          3000                               13.390
                                      A249                                                          3000                               17.713


     MAROTTA EMILIO
                                                                                                FORMATO                            NUMERO TOTALE
                                  COD.      lotto
                                                                                                  (g)                                  (Pezzi )

                                      A220                                                          3000                               21.489
                                      A223                                                          3000                               18.417
                                      A226                                                          3000                               8.977


     BIOAGRIWORD SRL UNIN.
                                                                                                FORMATO                            NUMERO TOTALE
                                  COD.      lotto
                                                                                                  (g)                                  (Pezzi )

                                      A235                                                          3000                               13.902
                                      A235                                                           500                               12.403
                                      A236                                                          1000                               43.944
                                      A237                                                          1000                               40.502
                                      A239                                                          1000                               39.549
                                      A240                                                          1000                               35.328
                                      A241                                                          1000                               15.341
                                      A262                                                           500                               36.059




   Agroqualità S.p.A. | Viale Cesare Pavese, 305 - 00144 Roma | P. +39 06 54228675 | www.agroqualita.it | agroqualita@agroqualita.it
   C.F. / P. IVA / R.I. Roma N. 05053521000 | Cap. Soc. € 1.856.191,41 i.v.
   Sede di Napoli | Via Fiumicello, 7 - 80142 Napoli | P. +39 081 6907778 - +39 081 6907780 | Fax: +39 010 5351145 |
   mail: napoliagro@agroqualita.it | pec agro.officena@legalmail.it
